   Case 20-41308   Doc 359   Filed 04/21/20 Entered 04/21/20 14:07:30   Main Document
                                         Pg 1 of 5



Apr 21, 2020
Case 20-41308   Doc 359   Filed 04/21/20 Entered 04/21/20 14:07:30   Main Document
                                      Pg 2 of 5
Case 20-41308   Doc 359   Filed 04/21/20 Entered 04/21/20 14:07:30   Main Document
                                      Pg 3 of 5
Case 20-41308   Doc 359   Filed 04/21/20 Entered 04/21/20 14:07:30   Main Document
                                      Pg 4 of 5
Case 20-41308   Doc 359   Filed 04/21/20 Entered 04/21/20 14:07:30   Main Document
                                      Pg 5 of 5
